CHARLES J. SCHUCK, JUDGE.
Claimant A. J. Thompson prosecutes his claim in the amount of $50.00 as damages to his truck caused by a branch of a tree falling from the hillside on route 10, near Logan, West Virginia, on or about April 1, 1947, and while claimant was passing or driving on said highway in his truck. The testimony shows the weather was fine and visibility good at the time of the accident, that employes of the state road commission were at work on the cliff immediately above the place of the accident clearing the cliff of decayed branches, brush and undergrowth likely to fall on, and cause injury and damages to, travelers on the road, and by reason of the nature of the work and its proximity to the highway, guards were stationed to warn drivers and to direct them to the side or part of the highway away from and opposite to the place or point where the work was being carried on.
Claimant denies that such guards had been stationed *75for the purpose just mentioned, but we are of the opinion that the evidence fully justifies the conclusion that guards had been properly stationed to warn drivers on the road; that claimant had been signalled by one of the guards to pass to the opposite side and out of the path of danger, but paid no attention to the warning and continued on the side of the highway next to the cliff to the place where the accident happened. In our opinion claimant was negligent and by his negligence brought about the accident. The damage to the truck was slight, and taken as a whole the testimony rather weak and unsatisfactory as to the cost of repairing it. However, as heretofore indicated, we are of the opinion that the employes of the road commission were in no wise responsible for the accident and therefore deny an award.